Exhibit 10.1

 

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into on this 14th day of
September, 2020 (the “Effective Date”), by and between ClearPoint Neuro, Inc., a
Delaware corporation (the “Company”), and Harold A. Hurwitz (“Hurwitz”).

 

W I T N E S S E T H:

 

WHEREAS, Hurwitz has served as the Chief Financial Officer and Secretary of the
Company since May 8, 2015;

 

WHEREAS, Hurwitz now desires to voluntarily resign as an officer and separate
from the Company at the end of this fiscal year 2020 and to provide for the
orderly transition of responsibilities;

 

WHEREAS, in connection with Hurwitz’s separation from the Company, the Company
has agreed to make certain payments to Hurwitz in consideration of the terms set
forth herein; and

 

WHEREAS, the Company also desires to engage Hurwitz, as an independent
contractor, to render consulting services to the Company, and Hurwitz desires to
provide such consulting services to the Company, following Hurwitz’s separation
from the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Resignation and Separation from the Company. Hurwitz hereby resigns as
the Chief Financial Officer and Secretary of the Company, effective as of
December 31, 2020 (the “Separation Date”). Hurwitz and the Company agree that
Hurwitz’s employment with the Company and that certain Employment Offer Letter,
dated as of March 11, 2015, by and between Hurwitz and the Company (the
“Employment Agreement”), shall terminate on the Separation Date, and that the
provisions included in this Agreement shall constitute the entire agreement
existing between Hurwitz and the Company and that this Agreement shall supersede
all prior agreements between Hurwitz and the Company concerning the subject
matter hereof as of the Separation Date. Hurwitz understands and agrees that he
will not receive, nor be entitled to, any additional salary or other pay
subsequent to the Separation Date, except as set forth specifically in the
Agreement terms described herein. Notwithstanding the foregoing or any other
provision to the contrary contained herein, that certain Non-Competition
Agreement and that certain Non-Disclosure and Proprietary Rights Agreement, each
dated as of March 15, 2015, by and between Hurwitz and the Company
(collectively, the “Restrictive Agreements”), and all terms, conditions and
provisions contained therein, shall remain in full force and effect and continue
to apply to Hurwitz in accordance with their terms. Upon any such breach, all
payments pursuant to Section 3 of this Agreement in connection with Hurwitz’s
separation from the Company shall immediately cease, or if already paid, shall
be recoverable in full by the Company.

2.       Consulting Services.

(a)       Following the Separation Date, and provided that Hurwitz execute and
not revoke the Release described in Section 4 of this Agreement, Hurwitz will
provide certain transition and consulting services to the Company, as more
specifically described and pursuant to the terms and conditions set forth in
Section 2(b) below (the “Consulting Services”). Hurwitz shall devote such time,
energy and skill as may be necessary to diligently perform the Consulting
Services, and Hurwitz shall timely prepare and forward to the Company all
reports, accountings or other deliverables related to the Consulting Services as
may be reasonably requested by the Company.

 

 

 

(b)       For the period commencing on January 1, 2021 and ending no later than
December 31, 2021 (the “Transition Period”), Hurwitz shall provide Consulting
Services to the Company, which shall include, without limitation, (i) working
with the new Chief Financial Officer and other senior executives of the Company
and providing assistance to transition Hurwitz’s job functions and
responsibilities and, in connection therewith, to execute and deliver any
documents, certificates, agreements, or instruments which are necessary to
effect such transition, and (ii) providing any other assistance as may
reasonably be requested by the Company during the Transition Period. The
consulting relationship between the parties as provided herein shall
automatically terminate as of December 31, 2021, if not otherwise terminated
earlier. Notwithstanding anything to the contrary, either party may terminate,
for cause or for convenience, the consulting relationship by providing
seventy-five (75) days’ prior written notice of termination to the other party.

3.       Payments and Other Benefits.

(a)       In exchange for and in consideration of all of the promises and
covenants contained in this Agreement (including, without limitation and
contingent upon Hurwitz’s execution and delivery on the Separation Date of the
Release as more specifically described and defined in Section 4 of this
Agreement, and further provided that Hurwitz not revoke such Release), the
Company agrees to provide Hurwitz with the following (less state and federal
taxes and other required withholding):

 

(i)       Hurwitz’s annual bonus, based on his and the Company’s performance for
the fiscal year ending December 31, 2020, determined in accordance with the
applicable policies and procedures set forth in Hurwitz’s Employment Agreement
and based on the terms and conditions established by the Compensation Committee
of the Board of Directors of the Company, including, but not limited to, Hurwitz
providing Consulting Services requested under Section 2(b), which shall be paid
to Hurwitz, in cash, on or prior to March 15, 2021;

 

(ii)       An amount equal to fifty percent (50%) of Hurwitz’s base salary in
effect as of the Effective Date in one (1) installment on or before December 31,
2020 in accordance with the Company’s customary payroll policies and practices;

 

(iii)       Acceleration of the vesting of all stock options previously granted
and extension of the option exercise period of all stock options previously
granted to Hurwitz such that the option exercise period is coterminous with the
term of the option award; and

 

(iv)       Acceleration of the vesting of all restricted stock previously
granted to Hurwitz such that all restricted stock held by Hurwitz shall be
vested as of the Separation Date.

 

(b)       For the Consulting Services requested by and provided to the Company
during the Transition Period pursuant to Section 2 of this Agreement, the
Company shall pay Hurwitz at a rate of Ten Thousand Dollars ($10,000.00) per
month, in arrears.

 

The Company’s obligations to provide any payments or other benefits pursuant to
this Section 3 are expressly conditioned on Hurwitz’s continued compliance with
all of the provisions of this Agreement.

 

4.       Release. In exchange for and in consideration of the separation
payments and other benefits set forth in Section 3, Hurwitz hereby agrees to
execute and deliver a general release and waiver, in the form attached hereto as
Exhibit A (the “Release”), to the Company on the Separation Date. Hurwitz
understands that he shall not be entitled to receive, and the Company shall not
be obligated to provide, any payments or other benefits set forth in Section 3
of this Agreement unless and until Hurwitz’s execution and delivery of the
Release as contemplated hereby has been accomplished. Hurwitz also acknowledges
that he is being provided with at least twenty-one (21) days to consider
executing the Release.

2 

 

 

5.       Expenses. The Company shall reimburse Hurwitz for reasonable travel and
lodging expenses incurred by Hurwitz in providing the Consulting Services
described in Section 2, provided that any travel must be approved by the Company
in advance. The Company will not be responsible for any out-of-pocket expenses
incurred by Hurwitz in connection with the performance of Consulting Services
under this Agreement unless such expenses are agreed to in advance by the
Company in writing. In any event, (a) the Company’s obligation to reimburse
expenses pursuant to this Section 5 is subject to Hurwitz’s presentation to the
Company of a voucher or other documentation reasonably satisfactory to the
Company indicating the amount and purpose of the expenses incurred by Hurwitz,
and (b) all expenses for which Hurwitz requests reimbursement must be consistent
with all applicable laws, rules and regulations as well as applicable the
Company policies.

6.       Section 409A. Pursuant to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and Treas. Reg. §1.409A-1(n) promulgated
thereunder, the parties agree that as of the Separation Date, Hurwitz’s
termination of employment is within the meaning set forth in Treas. Reg.
§1.409A-1(n) and all payments under this Agreement are intended to satisfy the
“short-term deferral” exemption under Treas. Reg. §1.409- 1(b)(4) and/or the
“separation pay” exemption under Treas. Reg. §1.409-1(b)(9) such that no payment
hereunder shall be deemed “deferred compensation” within the meaning of Code
Section 409A.

7.       Company Property; Confidential Information.

(a)       Hurwitz shall deliver to the Company all documents, records, or other
property of any nature belonging to the Company in his custody or control on or
promptly following the Separation Date, except as permitted by the Company in
connection with Consulting Services to be provided by Hurwitz after the
Separation Date.

(b)       In connection with the performance of Consulting Services, Hurwitz may
receive information, analyses, compilations, plans, designs, concepts, devices,
research, studies and other materials relating to the Company’s existing or
potential business that are not generally available to the public (“Confidential
Information”). Without the Company’s prior written consent (which consent may be
withheld in the Company’s sole and absolute discretion), Hurwitz will not (a) in
any way disclose any of the Confidential Information to any third party, or (b)
in any way use any of the Confidential Information other than in the performance
of the Consulting Services for the Company’s exclusive benefit. Without in any
way limiting the generality of the foregoing, in no event may Hurwitz include
any Confidential Information in any application for patent or other proprietary
protection filed by or on behalf of Hurwitz in any country or jurisdiction.
Hurwitz will take all reasonable steps to safeguard the Confidential Information
in order to prevent unauthorized disclosure or use thereof. All Confidential
Information coming into Hurwitz’s possession, regardless of the form, will
remain the Company’s exclusive property. Hurwitz will return to the Company all
the Company property obtained upon termination of such consulting relationship
pursuant to Section 2(b) of this Agreement.

(c)       Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement or this Section 7 shall prohibit Hurwitz from cooperating with a
government investigation or court order or from making a good-faith, truthful
report, or from providing documents or other information, to a government agency
with oversight responsibility of the Company.

3 

 

 

8.       Developed Works.

(a)       Hurwitz will promptly disclose to the Company, in confidence and (if
requested by the Company) in writing, any discoveries, inventions, data,
information, procedures, conclusions and other results conceived, created,
developed, made or prepared by Hurwitz in connection with or as a result of the
performance of his Consulting Services or otherwise based on any Confidential
Information received by Hurwitz (“Developed Works”). The Company will be the
sole owner of all Developed Works and all intellectual property rights with
respect thereto throughout the world. Hurwitz hereby irrevocably assigns to the
Company all right, title and interest of Hurwitz in and to any and all Developed
Works and all intellectual property rights with respect thereto, whether or not
patentable, copyrightable or protectable as trade secrets. Hurwitz acknowledges
that any Developed Work which is an original work of authorship and which is
copyrightable is a “work made for hire,” as that term is defined in the United
States Copyright Act. In addition to the foregoing assignment of Developed Works
(and all intellectual property rights with respect thereto) to the Company,
Hurwitz hereby irrevocably assigns to the Company any and all “moral rights”
that Hurwitz may have in or with respect to any Developed Work, and Hurwitz
forever waives and agrees not to assert any and all “moral rights” he may have
in or with respect to any Developed Work. All Developed Works will constitute
Confidential Information subject to the provisions of Section 7(b) above.

 

(b)       Hurwitz agrees to assist the Company in obtaining and, from time to
time, enforcing United States and foreign intellectual property rights relating
to Developed Works assigned hereunder to the Company. To that end, Hurwitz will
execute, verify and deliver such documents and perform such other acts as the
Company may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such intellectual property rights and the
assignment thereof. In addition, Hurwitz will execute, verify and deliver
assignments of such intellectual property rights to the Company or its designee.

 

9.       Hurwitz Representations and Covenants. As of the Effective Date,
Hurwitz represents, warrants and, until the consulting relationship between
Hurwitz and Company terminates pursuant to Section 2(b) of this Agreement,
covenants to the Company the following:

(a)       Hurwitz is hereby advised, and Hurwitz acknowledges that he has been
so advised, to consult with an attorney of Hurwitz’s choice before signing this
Agreement and the Release required to be executed on the Separation Date, and
Hurwitz acknowledges that he is signing this Agreement after having the
opportunity to consult with an attorney and to consider the terms of this
Agreement (as well as the Release required to be executed in connection herewith
as of the Separation Date); that Hurwitz has carefully read this Agreement in
its entirety; that Hurwitz has had an adequate opportunity to consider it; that
Hurwitz understands its terms; that Hurwitz voluntarily assents to all the terms
and conditions contained herein; that Hurwitz is signing it voluntarily and of
Hurwitz’s own free will, and that Hurwitz is not suffering from any disability
or condition that would render Hurwitz unable to enter into this Agreement;

 

(b)       Hurwitz will not make any statements, written or verbal, that are
derogatory or disparaging concerning the Company, or concerning any current or
former directors, officers, or employees of the Company and will pay for any
reasonable attorney’s fees incurred by the Company in recovering any sum due
from Hurwitz as a consequence of his breach of this Agreement shall be paid by
Hurwitz;

 

4 

 

 

(c)       Hurwitz’s execution and delivery of this Agreement, and Hurwitz’s
performance under this Agreement, do not and will not (i) breach or otherwise
conflict with any obligations binding on Hurwitz or to which Hurwitz is or
becomes subject, or (ii) require the consent of any third party that has not
already been obtained as of the Effective Date.

 

(d)       Hurwitz has not entered into, and will not enter into, any agreement,
either written or oral, in conflict with this Agreement.

 

(e)       Hurwitz does not have any relationship with a third party, including a
competitor of the Company, which would present a conflict of interest with
Hurwitz’s performance of the Consulting Services, or which would prevent Hurwitz
from carrying out the provisions of this Agreement, and Hurwitz will not enter
into any such relationship prior to the termination of the consulting
relationship between Hurwitz and the Company pursuant to Section 2(b) of this
Agreement;

 

(f)       Hurwitz will comply with all applicable laws, rules and regulations in
connection with his performance of the Consulting Services hereunder and will
comply with all the Company policies otherwise applicable to employee conduct,
including, but not limited to, the Company’s Interactions with Healthcare
Professionals Policy (which Hurwitz acknowledges having received);

 

(g)       Hurwitz will not publish, nor submit for publication, any confidential
or proprietary work resulting from the Consulting Services provided hereunder
without the Company’s prior written consent;

 

(h)       Hurwitz will not, without the prior written consent of the Company,
take any action that reasonably could result in any person other than the
Company having a claim to an ownership interest in any Developed Works;

 

(i)       Hurwitz will not include any confidential, trade secret or other
proprietary information of any third party in any information disclosed to the
Company;

 

(j)       Hurwitz is not currently, and has never been, (i) a person who has
been debarred, excluded or suspended from (A) participating in any federal
health care program, (B) participating in any federal contracting by the U.S.
General Services Administration or (C) submitting or assisting in the submission
of any abbreviated drug application with the U.S. Food and Drug Administration
(in either case, “Debarment” or “Debarred”, as applicable), or (ii) an employee,
partner, stockholder or member of a Debarred person;

 

(k)       Hurwitz has never been criminally convicted or found civilly liable
for violating any federal, state or local law, including, without limitation,
the federal health care program anti-kickback statute (42 U.S.C §1320a-7b), but
excluding any minor traffic offenses or other traffic misdemeanor citations; and

 

(l)       Hurwitz is not currently, and has never been, designated as a
“Specially Designated National” or “Blocked Person” by the Office of Foreign
Asset Control of the U.S. Department of the Treasury.

 

10.       Required Notices. Hurwitz will immediately provide written notice to
the Company if:

(a)  Hurwitz becomes a Debarred person or receives notice of action or threat of
action with respect to his Debarment;

 

5 

 

 

(b)  Hurwitz is criminally convicted or found civilly liable for violating any
federal, state or local law, including, without limitation, the federal health
care program anti-kickback statute (42 U.S.C §1320a-7b) ), but excluding any
minor traffic offenses or other traffic misdemeanor citations; or

 

(c)  Hurwitz becomes designated as a “Specially Designated National” or “Blocked
Person” by the Office of Foreign Asset Control of the U.S. Department of the
Treasury.

 

11.       Independent Contractor. With respect to the performance of the
Consulting Services as contemplated by this Agreement, Hurwitz will be an
independent contractor of the Company. Hurwitz will not be an agent, employee or
representative of the Company and nothing herein should be construed to
constitute Hurwitz as such. Hurwitz will not, under any circumstances, look to
the Company as his employer, or as a partner, agent or principal, and Hurwitz
will have no right, power or authority to create any obligation, express or
implied, on behalf of the Company.

(a)   As an independent contractor, Hurwitz will not be entitled to any benefits
accorded to the Company’s employees (including, without limitation, workers’
compensation, health insurance, disability insurance, vacation or sick pay), and
the Company will not be responsible for withholding from the compensation
payable to Hurwitz any amounts for federal, state or local income taxes, social
security or state disability or unemployment insurance.

 

(b)   Hurwitz will have the entire responsibility to discharge any and all of
his obligations relating to taxes, unemployment compensation or insurance,
social security, workers’ compensation, disability pensions and tax withholdings
(the “Tax Obligations”). Hurwitz hereby agrees to indemnify the Company and hold
the Company harmless for any and all Losses incurred or suffered by the Company
which arise out of Hurwitz’s failure to properly discharge his Tax Obligations.

 

12.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and will supersede
all previous negotiations, commitments, and writings with respect to such
subject matter, other than the Restrictive Agreements.

13.       Amendment. No amendment, modification or supplement of any provision
of this Agreement will be valid or effective unless made in writing and signed
by each party.

14.       Assignment. This Agreement will be binding upon and will inure to the
benefit of the Company and Hurwitz and their respective successors and assigns;
provided, however, that Hurwitz may not assign this Agreement or delegate any
duties and obligations hereunder.

15.       Notices. Any notice required under this Agreement must be in writing,
must be addressed as provided below and will be deemed delivered (a) three
business days after deposit in the United States mail, postage prepaid and
registered or certified, return receipt requested, (b) one business day after
sent by nationally recognized overnight receipted courier service with next day
delivery specified, or (c) when actually received by the party to whom such
notice is required to be given, if such notice is delivered via electronic mail
or any other method not identified in the preceding clauses (a) and (b):

If to the Company, the Company’s address as set forth on the signature page of
this Agreement;

 

6 

 

 

If to Hurwitz, Hurwitz’s address as set forth on the signature page of this
Agreement;

 

and in any case at such other address as a party may specify by written notice
in accordance with this section. All periods of notice will be measured from the
date of deemed delivery as provided in this section.

 

16.       Governing Law; Severability. This Agreement will be governed,
construed, and interpreted in all respects in accordance with the laws of the
State of California without regard to provisions regarding the conflict of laws.
Whenever possible, each provision of this Agreement will be interpreted in a
manner to be effective, valid and enforceable. If, however, any provision of
this Agreement is held to be illegal, invalid or unenforceable under any present
or future law, then such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or the remaining provisions of this
Agreement. Furthermore, there will be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still have such similar provision
be construed and enforced as legal, valid, and enforceable.

17.       Descriptive Headings. The descriptive headings of this Agreement are
for convenience only and will be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

18.       Waiver of Compliance. The failure of either party to comply with any
obligation, covenant, agreement or condition under this Agreement may be waived
by the party entitled to the benefit thereof only by a written instrument signed
by the party on granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition will
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

19.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
party but all such counterparts taken together will constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.

20.       Construction. All plural nouns and pronouns will be deemed to include
the singular case thereof where the context requires, and vice versa. All
pronouns will be gender neutral unless the context otherwise requires. Any
reference to any federal, state, local, or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context otherwise requires. The word “including” will mean including without
limitation.

 

[Signature page and Exhibit to Follow.]

 

7 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

COMPANY:

 

CLEARPOINT NEURO, INC.

 

 

By: /s/ Joseph M. Burnett            

Name: Joseph M. Burnett            

Title: Chief Executive Officer and President   

 

Address for Notice:

ClearPoint Neuro, Inc.

5 Musick

Irvine, CA 92618

Attention: Chief Executive Officer

Email: jburnett@clearpointneuro.com

 

 

 

HURWITZ:

 

 

/s/ Harold A. Hurwitz              

Harold A. Hurwitz

 

Address for Notice:

Harold A. Hurwitz

21 Lexington

Irvine, CA 92620

 

[Signature Page to Transition Agreement]

 

EXHIBIT A

 

RELEASE

 

 

See attached.

 

 

 

 

GENERAL RELEASE OF ALL CLAIMS

THIS GENERAL RELEASE OF ALL CLAIMS (this “Release”) is made and entered into by
and between HAROLD A. HURWITZ (“Hurwitz”) and CLEARPOINT NEURO, INC., a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Company and Hurwitz are parties to that certain Transition
Agreement, dated as of September 14, 2020 (the “Transition Agreement”);

WHEREAS, in consideration of the agreements and covenants made by the Company in
the Transition Agreement and as a condition to Hurwitz’s receipt of the payments
and other benefits provided in Section 3 of the Transition Agreement (the
“Separation Benefits”), Hurwitz has agreed to execute and deliver this Release
in accordance with Section 4 of the Transition Agreement; and

WHEREAS, in consideration of the agreements and covenants made by Hurwitz in the
Transition Agreement and the execution and delivery of this Release by Hurwitz,
the Company has agreed to execute and deliver this Release.

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements and the terms and conditions set forth herein and other valuable
consideration, the parties agree as follows:

1.       Compensation Through Separation Date. On the Separation Date, Hurwitz
was paid all unpaid base salary, accrued vacation and unpaid bonuses earned (if
any), less state and federal taxes and other required withholding, for the
period from the last regular pay day through the Separation Date (the “Final
Wages Payment”). Hurwitz also acknowledges he has been paid for all business
expenses in accordance with the Company’s procedures for business expense
reimbursement. Hurwitz acknowledges receipt of the Final Wages Payment and the
expense reimbursement payment, and agrees that the Company has paid to him all
salary, accrued vacation, bonuses, benefits, expense reimbursement, and any
other consideration owed to him at any time and for any reason through the
Separation Date. Hurwitz represents and agrees that the Company owes no further
sums to Hurwitz, other than the Separation Benefits the Company has agreed to
provide pursuant to the terms and subject to the conditions set forth in the
Transition Agreement.

2.       Effective Date. The Effective Date of this Release shall be the eighth
(8th) day after Hurwitz’s dated execution of this Release, provided that Hurwitz
has not revoked this Release pursuant to Paragraph 11. However, this Release
shall not apply to any claims that might arise after the date Hurwitz executes
the Release.

3.       Return of Company Property. Hurwitz understands that, except as
otherwise provided by this Paragraph 3, as of the Separation Date, he was
required to return to the Company, and Hurwitz represents that he has returned
to the Company, all tangible and intangible property and information belonging
to the Company that is within his possession or subject to his control,
including but not limited to any equipment, supplies, business cards, credit
cards, and office machines, and also including any electronic or tangible
documents or files relating to the Company, except for such personnel and
compensation records provided to Hurwitz during the course of his employment and
as otherwise permitted by the Company in connection with transition and
consulting services contemplated to be provided by Hurwitz under the Transition
Agreement after the Separation Date.

Hurwitz Initials: _____
Company Initials: _____

1 

 

 

4.       Complete Release of Claims by Hurwitz and Company.

A.       In consideration for this Release, and to the maximum extent permitted
by law, Hurwitz, for himself, and his heirs, assigns, executors, administrators,
agents and successors (collectively, “Hurwitz’s Affiliates”) hereby fully
releases and forever discharges the Company and each of its predecessors,
successors, assigns, employees, officers, directors, shareholders, agents,
attorneys, subsidiaries, parent companies, divisions or affiliated corporations
or organizations, whether previously or hereafter affiliated in any manner
(collectively, “Released Parties”), from any and all claims, demands, actions,
causes of action, obligations, damages, attorneys’ fees, costs, expenses, and
liabilities of any nature whatsoever, whether or not now known, suspected or
claimed (the “Claims”) that in anyway arise from, grow out of, or are related to
Hurwitz’s employment with the Company, Hurwitz’s termination of employment with
the Company, or events that occurred before the date Hurwitz executes this
Agreement. In giving this release, Hurwitz waives and releases any and all
rights to employment or re-employment with the Company or its subsidiaries.

B.       Without limiting the generality of the foregoing, Hurwitz understands
and agrees that the release provisions of this Paragraph 4 apply to any Claims
that Hurwitz or the Hurwitz’s Affiliates now have, or may ever have had, against
the Company or any of the other Released Parties by reason of any act or
omission concerning any matter, cause or thing occurring on or before the date
Hurwitz signs this Release that arise out of or are in any manner related to
Hurwitz’s employment with the Company, its subsidiaries or with any of the other
Released Parties, as well as the separation of that employment, including
without limitation any Claims Hurwitz or Hurwitz’s Affiliates may have under any
federal or state employment discrimination laws, including the California Fair
Employment and Housing Act; the California Family Rights Act; the Family and
Medical Leave Act; Title VII of the Civil Rights Act of 1964; the federal Age
Discrimination in Employment Act, as amended; the Americans With Disabilities
Act; the National Labor Relations Act; the Equal Pay Act; the Employee
Retirement Income Security Act of 1974; as well as all Claims arising out of or
related to violations of the California Government Code; the California Business
& Professions Code, including Business & Professions Code Section 17200, et
seq.; breach of contract; fraud; misrepresentation; common counts; unfair
competition; unfair business practices; negligence; defamation; infliction of
emotional distress; invasion of privacy; assault; battery; false imprisonment;
wrongful termination; and any other state or federal law, rule, or regulation.

C.       Hurwitz acknowledges and represents that he did not suffer any
work-related injuries while working for the Company. Hurwitz represents that he
has no intention of filing any claim for workers’ compensation benefits of any
type against the Company.

5.       Older Workers Benefit Protection Act. This Release is subject to the
terms of the Older Workers Benefit Protection Act of 1990 (the “OWBPA”). The
OWBPA provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, Hurwitz acknowledges and agrees
that he has executed this Release voluntarily, and with full knowledge of its
consequences. In addition, Hurwitz hereby acknowledges and agrees that: (a) this
Release has been written in a manner that is calculated to be understood, and is
understood, by Hurwitz; (b) the provision of this Release apply to rights and
claims that Hurwitz may have under the ADEA, including the right to file a
lawsuit against the Released Parties for age discrimination; (c) the provisions
of this Release do not apply to any rights or claims that Hurwitz may have under
the ADEA that arise after the date Hurwitz executes this Release; (d)

Hurwitz Initials: _____
Company Initials: _____

2 

 

 

the Company does not have a preexisting duty to pay compensation identified in
the Transition Agreement and this Release; and (e) Hurwitz has been advised in
writing to consult with an attorney regarding the terms and conditions of this
Release. Upon consultation with Hurwitz’s attorney, or Hurwitz’s decision not to
consult with an attorney, Hurwitz agrees, covenants and represents that the
termination of Hurwitz’s employment shall not for any purpose be deemed to have
resulted from an “exit incentive program” or “any other termination program
offered to a group or class of employees,” as those phrases are used in the
OWBPA and its implementing regulations.

6.       General Nature of Release; Claims Not Released. The release by Hurwitz
set forth above in Paragraph 4 of this Release is a general release of all
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are described in the Release and is intended to encompass
all known and unknown, foreseen and unforeseen claims that Hurwitz may have
against the Released Parties, or any of them, except for (a) any claims that may
arise from the terms of this Release, (b) any claims which may not be released
as a matter of law, (c) any claims under the Indemnification Agreement entered
into by Hurwitz and the Company in connection with Hurwitz’s service as an
officer of the Company, (d) any claims for indemnification and/or reimbursement
of expenses by the Company with respect to which Hurwitz may be eligible by
reason of Hurwitz’s indemnification rights under any applicable statute or
provision of the Company’s charter documents, (e) any claims for coverage under
any D&O or other similar insurance policy or (f) any claims that may arise after
the date this Release is executed by Hurwitz. It is further understood by the
parties that nothing in this Release shall affect any rights Hurwitz may have
under any Pension Plan and/or Savings Plan (i.e., 401(k) plan) provided by the
Company as of the Separation Date, such items to be governed exclusively by the
terms of the applicable plan documents.

7.       Covenant Not to Sue. Hurwitz covenants and agrees never to commence,
aid in any way, prosecute or cause to be commenced or prosecuted any action or
other proceeding based upon any Claims which are the subject of this Release;
provided however, that Hurwitz does not relinquish any protected rights to file
a charge, testify, assist or participate in any manner in an investigation,
hearing or proceeding conducted by the Equal Employment Opportunity Commission,
the Office of Federal Contract Compliance, the California Department of Fair
Employment and Housing, or any similar state human rights agency. However,
Hurwitz agrees that should Hurwitz obtain damages, or should the EEOC or any
other third party obtain damages or other relief on Hurwitz’s behalf arising out
of a claim concerning Hurwitz’s employment with the Company, Hurwitz will
completely waive and forego the receipt of all such damages or other relief.
Notwithstanding anything in this Paragraph 7 to the contrary, this covenant not
to sue shall not prohibit Hurwitz from filing, pursuant to 29 CFR § 1625.23, a
lawsuit to challenge the enforceability of the Release with respect to a claim
under the ADEA.

8.       Release of Section 1542 Rights. Hurwitz expressly waives and
relinquishes all rights and benefits he may have under Section 1542 of the
California Civil Code. Section 1542 is intended to protect against an
inadvertent release of unknown or unsuspected claims that would be material to
this Release. This Paragraph 8 provides that Hurwitz also is releasing any such
unknown or unsuspected claims. Section 1542 reads as follows:

“Section 1542. [General Release; extent.] A general release does not extend to
claims that the creditor or releasing party does not know or suspect to exist in
his or her favor at the time of executing the release and that, if known by him
or her, would have materially affected his or her settlement with the debtor or
released party.”

Hurwitz Initials: _____
Company Initials: _____

3 

 

 

9.       Non-Admission of Liability. Hurwitz and the Company acknowledge and
agree that this Release shall not in any way be construed as an admission by any
of the Released Parties of any wrongful act against, or any liability to,
Hurwitz or any other person.

10.       Protection of Trade Secrets. Hurwitz agrees to keep in strict
confidence at all times, and that he will not at any time, either directly or
indirectly, make known, reveal, make available or use, any Trade Secrets as
defined herein, which Hurwitz obtained during or by virtue of his employment
with the Company. The parties agree that “Trade Secrets” as used herein means
all confidential information which (i) has been the subject of reasonable
efforts by the Company to maintain as secret and confidential, (ii) pertains in
any manner to the business of the Company, including proprietary information
entrusted to the Company in confidence by its customers or suppliers (except to
the extent such information is generally known or made available to the public
or to the Company’s competitors through lawful means), and (iii) has independent
economic value by virtue of not being generally known to other persons who could
obtain economic value from its disclosure or use. Hurwitz acknowledges that all
Trade Secrets, as well as all other confidential information or data of the
Company, are and remain the exclusive property of the Company (or, in the case
of proprietary information belonging to a customer or supplier who has entrusted
it to the Company, the exclusive property of that person or entity). Hurwitz and
the Company further agree that the following information constitutes a
non-exclusive listing of Trade Secrets coming within the terms of this Release:
the customer contacts and business requirements of the Company’s current
customers with respect to the Company’s products; the supplier contacts and
business requirements of the Company’s suppliers with respect to the Company’s
products; the specific nature and amount of business conducted by the Company
with its customers and suppliers; the product specifications required by the
Company’s customers or required by the Company of its suppliers; customer and
supplier pricing information and discount schedules with respect to the
Company’s products or supplies; and the Company’s business plans and strategies
for acquiring new products, customers, or manufacturing sources or otherwise
expanding or improving its product offerings to customers. Hurwitz further
agrees that he shall not directly or indirectly solicit business from or with
respect to any customers or suppliers of the Company through the use of any
Trade Secrets.

11.       Twenty-One Day Consideration Period. This Release was given to Hurwitz
on September 9, 2020 (the “Delivery Date”). Accordingly, Hurwitz acknowledges
that, commencing on the Delivery Date, he is entitled to take up to twenty-one
(21) calendar days to consider whether to accept this Release, and that if he
signs this Release before expiration of the 21-day period, he has done so
voluntarily.

12.       Seven-Day Revocation Period. After signing this Release, Hurwitz shall
have a period of seven (7) calendar days to revoke the Agreement by providing
the Company with written notice of his revocation. To be effective, such
revocation must be in writing, must specifically revoke this Release, and must
be received by the Company prior to the eighth calendar day following Hurwitz’s
execution of this Release. This Release shall become effective, enforceable, and
irrevocable on the eighth (8th) calendar day following Hurwitz’s execution of
this Release. Any revocation of this Release, however, shall not affect the
finality of the separation of Hurwitz’s employment with the Company and its
subsidiaries on the Separation Date (as defined in the Transition Agreement).

13.       Acknowledgment of Being Advised to Consult Legal Counsel. This Release
is an important legal document. Hurwitz acknowledges that the Company has
advised him in writing to consult with an attorney of his choice prior to
signing this Release, and that he has had the opportunity to consult with an
attorney to the extent he so desires.

Hurwitz Initials: _____
Company Initials: _____

4 

 

 

14.       Confidentiality. As a material inducement to the Company to enter into
this Release, Hurwitz promises and agrees to maintain confidentiality regarding
this Release to the extent permitted by applicable law, except to the extent the
Company publicly discloses its terms in accordance with public company
disclosure requirements. Therefore, except to the extent of any public
disclosure by the Company, Hurwitz promises and covenants not to disclose,
publicize, or cause to be publicized any of the terms and conditions of this
Release except to his immediate family, and to his attorney or accountant to the
extent reasonably necessary to obtain professional advice with respect to the
parties’ rights and obligations as stated herein, to the extent necessary to
enforce this Release, or otherwise as permitted by law. Hurwitz further promises
and covenants to use his best efforts to prevent any further disclosure of this
Release by any such persons to whom he does make disclosure.

15.       Ambiguities. Hurwitz and the Company agree that the general rule that
ambiguities shall be construed against the drafting party shall not apply to any
interpretation of this Release.

16.       Interpretation. Whenever possible, each provision of this Release
shall be interpreted in such a manner as to be valid and effective under
applicable law. If any provision of this Release shall be unlawful, void or for
any reason unenforceable, it shall be deemed separable from, and shall in no way
affect the validity or enforceability of, the remaining provisions of this
Release, and the rights and obligations of the parties shall be enforced to the
fullest extent possible. All captions are for convenience of reference only and
shall be disregarded in interpreting this Release.

17.       Entire Agreement. Hurwitz acknowledges that he is not relying, and has
not relied, on any representation or statement by the Company with regard to the
subject matter or terms of this Release, except to the extent set forth fully in
this Release. This Release constitutes the entire agreement between Hurwitz and
the Company with respect to the subject matter of this Release, and supersedes
any and all other agreements, understandings or discussions between Hurwitz and
the Company with respect to the subject matter of this Release, other than the
Transition Agreement.

18.       Risk of New or Different Facts. Hurwitz acknowledges that he may
discover new information different from or inconsistent with facts he presently
believes to be true, and expressly agrees to assume the risk of such new or
different information.

19.       Modification. This Release cannot be modified or terminated, except by
a writing signed by the party against whom enforcement of the modification or
termination is sought.

20.       Voluntary Agreement. This Release in all respects has been voluntarily
and knowingly executed by the parties hereto. Hurwitz specifically represents
that he has carefully read and fully understands all of the provisions of this
Release, and that he is voluntarily entering into this Release.

21.       Execution in Counterparts. This Release may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.

22.       Governing Law. The validity and effect of this Release shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without giving effect to conflicts of laws principles.

[Signature Page Follows]

Hurwitz Initials: _____
Company Initials: _____

5 

 

IN WITNESS WHEREOF, the parties hereto have executed this General Release of All
Claims and have initialed each page hereof (other than this signature page), on
the dates set forth below.

 

Dated: December 31, 2020

_____________________________________

Harold A. Hurwitz

 

   

 

Dated: December 31, 2020

CLEARPOINT NEURO, INC.

____________________________________

By:

Its:

 

 

 

 

[Signature Page to General Release of All Claims]

 